___________

                                        No. 95-3402
                                        ___________

Johnny Warren,                               *
                                             *
                Appellant,                   *
                                             *      Appeal from the United States
        v.                                   *      District Court for the
                                             *      Eastern District of Arkansas.
Mexico Chiquito,                             *
                                             *           [UNPUBLISHED]
                Appellee.                    *


                                        ___________

                          Submitted:    December 24, 1996

                              Filed:    January 2, 1997
                                        ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

        Johnny Warren appeals from the district court's1 entry of judgment
for defendant after a bench trial in his employment discrimination action.
In the absence of a trial transcript, we cannot review the district court's
factual findings for clear error.          See Meroney v. Delta Int'l Mach. Corp.,
18 F.3d 1436, 1437 (8th Cir. 1994).          Accepting those findings as true, we
agree    that    Warren     did   not   establish    a   prima   facie   case   of    race
discrimination.      See Miner v. Bi-State Dev. Agency, 943 F.2d 912, 913-14
(8th Cir. 1991) (plaintiff who failed to prove performance was adequate
failed to establish prima facie case of race discrimination).                        As to
Warren's allegations regarding his appointed counsel's representation
below, we note that a civil litigant has no




         1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.
constitutional right to effective assistance of counsel.       See Glick v.
Henderson, 855 F.2d 536, 541 (8th Cir. 1988).   Accordingly, we affirm.   See
8th Cir. R. 47B.


     A true copy.


           Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-